SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) dated as of November 18,
2009 is entered into by and among LifeVantage Corporation, a Colorado
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a "Purchaser” and
collectively the “Purchasers”).

RECITALS

Subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 promulgated thereunder, the Company desires to issue and sell to
each Purchaser, and each Purchaser, severally and not jointly, desires to
purchase from the Company, securities of the Company as more fully described in
this Agreement.

In consideration of the mutual covenants contained in this Agreement, and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and each Purchaser agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

"Accredited Investor Questionnaire” means the accredited investor questionnaire,
substantially in the form attached hereto as Exhibit A, delivered by the
Purchasers to the Company hereunder.

"Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such term is used in and construed under Rule 405 promulgated under
the Securities Act. With respect to a Purchaser, any investment fund or managed
account that is managed on a discretionary basis by the same investment manager
as such Purchaser will be deemed to be an Affiliate of such Purchaser.

"Business Day” means Monday through Friday, excluding any day of the year on
which banks are required or authorized to close in the State of California.

"Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.

"Closing Date” means the Business Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto pursuant to
Sections 2.2(a) and 2.2(b), and all conditions precedent to (i) the Purchasers’
obligations to pay the Subscription Amount and (ii) the Company’s obligations to
deliver the Securities, in each case, have been satisfied or waived.

"Common Stock” means the common stock of the Company, par value $0.001 per
share.

"Debentures” means the 8% Convertible Debentures due November 18, 2011,
substantially in the form attached hereto as Exhibit B, issued by the Company to
the Purchasers hereunder.

"Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"Governmental Entity” means any foreign, federal, state, municipal or local
government, governmental, regulatory or administrative authority, agency,
instrumentality or commission or any United States court, tribunal, or judicial
or arbitral body of any nature; or any United States body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.

"Person” means an individual, sole proprietorship, partnership, joint venture,
trust, unincorporated association, corporation, limited liability company,
entity or Governmental Entity.

"Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such rule.

"SEC” means the United States Securities and Exchange Commission.

"Securities” means the Debentures, the Warrants and the Underlying Shares.

"Short Sales” include (i) all “short sales” as defined in Rule 200 promulgated
under Regulation SHO under the Exchange Act, whether or not against the box, and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and (ii) sales and other transactions through non-U.S.
broker dealers or foreign regulated brokers.

"Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased at the Closing and as specified below
such Purchaser’s name on the signature page of this Agreement and next to the
heading “Subscription Amount,” in United States dollars in immediately available
funds.

"Transaction Documents” means this Agreement, the Debentures, the Warrants, all
exhibits and schedules hereto and thereto and any other agreements executed in
connection with the transactions contemplated hereunder.

"Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants.

"Warrants” shall mean the common stock purchase warrants, substantially in the
form attached hereto as Exhibit C, delivered to the Purchasers at the Closing in
accordance with Section 2.2(b)(3)(C).

"Warrant Purchase Price” means the dollar amount equal to the quotient obtained
by dividing (i) a Purchaser’s Subscription Amount by (ii) $1,000.

ARTICLE II

PURCHASE AND SALE

2.1 The Debentures and Warrants; Closings.

(a) Issuance of Debentures. Subject to all of the terms and conditions hereof,
the Company agrees to sell to each Purchaser, and each Purchaser, severally and
not jointly, agrees to purchase from the Company, a Debenture in the principal
amount equal to the difference between (i) the amount of such Purchaser’s
Subscription Amount and (ii) the amount of such Purchaser’s Warrant Purchase
Price as the same shall be set forth on Schedule I attached hereto.

(b) Issuance of Warrants. Concurrently with the issuance of a Debentures to a
Purchaser, the Company will issue to such Purchaser a Warrant registered in the
name of such Purchaser to purchase up to a number of shares of Common Stock
equal to 50% of the quotient obtained by dividing such Purchaser’s Subscription
Amount by $0.20. In consideration for the issuance of the Warrants to the
Purchasers, at the applicable Closing, such Purchaser shall pay to the Company
such Purchaser’s Warrant Purchase Price as the same shall be set forth on
Schedule I attached hereto.

(c) Closing. Each purchase and sale of the Debentures and Warrants shall take
place at a Closing to be held at such time and location as the Company and the
Purchasers participating in such Closing shall mutually agree and upon
satisfaction of the covenants and conditions set forth in Section 2.2. At each
Closing, each Purchaser participating in such Closing shall deliver to the
Company via wire transfer or a certified check of immediately available funds
equal to such Purchaser’s Subscription Amount as set forth on the signature page
hereto executed by such Purchaser, and the Company shall deliver to such
Purchaser its respective Debenture and Warrant as determined pursuant to
Sections 2.1(a) and 2.1(b) above and as shall be set forth on Schedule I
attached hereto. In addition, at each Closing, the Company and each Purchaser
shall deliver the items set forth in Section 2.2 deliverable at a Closing. At
each Closing, the Company shall update the Schedule of Purchasers attached as
Schedule I hereto to identify the relevant Closing Date and list the name and
address for each Purchaser participating in such Closing, together with such
Purchaser’s Subscription Amount and the allocation thereof, which update shall
not require any formal amendment hereunder pursuant to Section 5.5.

2.2 Closing Conditions.

(a) The obligations of the Company to a Purchaser hereunder in connection with a
Closing are subject to the following conditions being met, to the extent not
waived by the Company in writing:

(1) the accuracy in all respects when made and on such Closing Date of the
representations and warranties of such Purchaser contained herein;

(2) all obligations, covenants and agreements of such Purchaser required to be
performed at or prior to such Closing Date shall have been performed; and

(3) the Company shall have received:

(A) this Agreement duly executed by such Purchaser;

(B) the full amount of such Purchaser’s Subscription Amount by wire transfer to
the account specified in writing by the Company; and

(C) the Accredited Investor Questionnaire completed and duly executed by such
Purchaser.

(b) The respective obligations of the Purchasers hereunder in connection with a
Closing are subject to the following conditions being met to the extent not
waived by such Purchaser:

(1) the accuracy in all material respects (except to the extent that such
representations and warranties are qualified by materiality, material adverse
effect, or words of like effect, in which case such representations and
warranties shall be true in all respects) when made and on such Closing Date of
the representations and warranties of the Company contained herein;

(2) all obligations, covenants and agreements of the Company required to be
performed at or prior to such Closing Date shall have been performed; and

(3) such Purchaser shall have received:

(A) this Agreement duly executed by the Company;

(B) a Debenture in principal amount calculated as set forth in Section 2.1(a)
and as shall be set forth on Schedule I attached hereto, registered in the name
of such Purchaser;

(C) a Warrant registered in the name of such Purchaser to purchase the number of
shares of Common Stock as set forth in such Warrant; and

(D) a certificate signed by the Company’s Chief Executive Officer or Chief
Financial Officer, in such Person’s capacity as an officer of the Company, to
the effect that the representations and warranties of the Company in Section 3.1
are true and correct in all material respects (except to the extent that such
representations and warranties are qualified by materiality, material adverse
effect, or words of like effect, in which case such representations and
warranties shall be true in all respects) as of, and as if made on, the date of
this Agreement and as of such Closing Date and that the Company has satisfied in
all material respects all of the conditions set forth in this Section 2.2(b);
provided, however, that the foregoing certificate shall not be required if such
Closing Date occurs on the date of this Agreement.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants as of the date hereof and as of the applicable Closing Date to each
Purchaser as follows:

(a) Organization and Qualification. The Company is an entity duly organized,
validly existing and in good standing under the laws of the State of Colorado
and has all requisite corporate power and authority to perform its obligations
under this Agreement. The Company is duly qualified to conduct business and is
in good standing as a foreign corporation or other entity in each jurisdiction
in which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not result in (i) a material adverse effect
on the business of the Company taken as a whole, or (ii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document.

(b) Authorization. The execution, delivery and performance by the Company of
this Agreement and each other Transaction Document to which it is a party and
each of the transactions contemplated hereby or thereby have been duly and
validly authorized by the Company, and no other corporate act or proceeding on
the part of the Company, its board of directors or its stockholders is necessary
to authorize the execution, delivery or performance by the Company of this
Agreement or any Transaction Document to which it is a party or the consummation
of any of the transactions contemplated hereby or thereby. This Agreement has
been duly executed and delivered by the Company and this Agreement constitutes,
and the other Transaction Documents upon execution and delivery by the Company
will each constitute, a valid and binding obligation of the Company, enforceable
against the Company in accordance with their respective terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(c) No Conflict. The execution, delivery and performance by the Company of this
Agreement and the Transaction Documents to which it is a party and the
consummation of each of the transactions contemplated hereby or thereby will not
(i) violate or conflict with the certificate of incorporation or bylaws of the
Company, (ii) violate, conflict with, result in any material breach of,
constitute a default under, result in the termination of, result in the
acceleration of any obligations under, result in a material change in terms of,
create in any party the right to accelerate, terminate, modify or cancel, or
require any consent or notice under, or create an event that, with the giving of
notice or the lapse of time, or both, would be a default under or material
breach of, any judgment, order, writ, injunction, decree or demand of any
Governmental Entity that materially affects the ability of the Company to
perform its obligations under this Agreement; (iii) result in the creation or
imposition of any Lien upon any assets or any of the equity of the Company, or
which affects the ability to conduct its business as conducted prior to the date
of this Agreement or perform its obligations under this Agreement; (iv) require
any declaration, filing or registration with, or authorization, consent or
approval of, exemption or other action by or notice to, any Governmental Entity
or other Person under the provisions of any law or any agreement to which the
Company is subject other than the filing of a Form D with the SEC and such
filings as are required to be made under applicable state securities laws.

(d) Legal Proceedings. There is no action, claim, suit or proceeding pending by
or against the Company that challenges or may have the effect of preventing,
delaying, making illegal or otherwise interfering with the execution and
delivery by the Company of this Agreement or any of the Transaction Documents to
which it is a party or the performance of the Company hereunder or thereunder or
which would, if such action, claim, suit or proceeding were adversely
determined, result in (i) a material adverse effect on the business of the
Company taken as a whole, or (ii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under any Transaction Document.

(e) Issuance of Securities. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid and nonassessable, free and clear of all
liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.

(f) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since January 1, 2009 (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension. As of their respective dates, the SEC Reports
(i) were complete and accurate in all material respects and (ii) complied in all
material respects with the requirements of the Securities Act and the Exchange
Act, as applicable.

(g) Preemptive and Other Rights. Other than the rights afforded to the
purchasers of the Company’s securities offered pursuant to a unit subscription
agreement and an amendment to the unit subscription agreement dated March 30,
3009, no Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.

(h) Financial Statements. The audited consolidated financial statements of the
Company (including the notes thereto) included in the Annual Report on Form 10-K
filed by the Company with the SEC on September 28, 2009, fairly present, in all
material respects, the assets, liabilities and consolidated financial position
of the Company as of the dates indicated and the results of operations for the
periods then ended.

(i) Private Placement. Assuming the accuracy of each Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Securities by the Company to the
Purchasers as contemplated hereby.

3.2 Representations and Warranties of the Purchasers. Each Purchaser, for itself
and for no other Purchaser, hereby represents and warrants as of the date hereof
and as of the applicable Closing Date to the Company as follows:

(a) Organization; Authority. Such Purchaser, if not a natural person, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder, and the execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser. Each
Transaction Document to which it is a party has been duly executed by such
Purchaser, and when delivered by such Purchaser in accordance with the terms
hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) Own Account. Such Purchaser (i) understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law (ii) is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities (within the meaning of Section 2(11) of the Securities
Act) or any part thereof in violation of the Securities Act or any applicable
state securities law, (iii) has no present intention of distributing any of such
Securities in violation of the Securities Act or any applicable state securities
law and (iv) has no direct or indirect arrangement or understandings with any
other Persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities in compliance with applicable federal and state securities laws).

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.

(d) Residency. Such Purchaser’s principal executive offices (or residence, in
the case of a Purchaser that is an individual) are in the jurisdiction set forth
in the Accredited Investor Questionnaire.

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives (who are unaffiliated with and who are not compensated by
the Company or any Affiliate of the Company and who are not selling agents of
the Company), has such knowledge, sophistication and experience in business and
financial matters so as to be capable of evaluating the merits and risks of the
prospective investment in the Securities, and has so evaluated the merits and
risks of such investment. Such Purchaser is able to bear the economic risk of an
investment in the Securities and, at the present time, is able to afford a
complete loss of such investment.

(f) No Representations. Such Purchaser confirms that neither the Company nor any
of its authorized agents has made any representation or warranty to such
Purchaser about the Company or the Securities other than those set forth in this
Agreement, and that such Purchaser has not relied upon any other representation
or warranty, express or implied, in connection with the transactions
contemplated by this Agreement.

(g) Investment Risks. Such Purchaser acknowledges and is aware that: (i) there
are substantial restrictions on the transferability of the Securities, (ii) the
Securities will not be, and such Purchaser does not have the right to require
that the Securities be, registered under the Securities Act; and (iii) the
certificates representing the Securities shall bear a legend similar to the
legend set out in Section 4.1.

(h) Opportunity to Ask Questions. During the course of the transaction
contemplated by this Agreement, and before acquiring the Securities, such
Purchaser has had the opportunity (i) to be provided with financial and other
written information about the Company, and (ii) to ask questions and receive
answers concerning the business of the Company and its finances. Such Purchaser
has, to the extent it has availed itself of this opportunity, received
satisfactory information and answers.

(i) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or meeting or, to
its knowledge, in any other form of general solicitation or general
advertisement.

(j) Investor Questionnaire. The Accredited Investor Questionnaire completed by
such Purchaser is accurate, true and complete in all respects.

(k) No Governmental Review. Such Purchaser understands that no Governmental
Entity has passed on or made any recommendation or endorsement of the Securities
or the fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

(l) Regulation M. Such Purchaser is aware that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of Common Stock and other
activities with respect to the Common Stock by the Purchasers.

(m) Brokers and Finders. No Person will have, as a result of the transactions
contemplated by this Agreement, any valid right, interest or claim against or
upon the Company or such Purchaser for any commission, fee or other compensation
pursuant to any agreement, arrangement or understanding entered into by or on
behalf of such Purchaser.

(n) Certain Trading Activities. Other than with respect to the transactions
contemplated herein, since the time that such Purchaser was first contacted
regarding the transactions contemplated hereby until the date hereof, neither
such Purchaser nor any Affiliate of such Purchaser that (i) had knowledge of the
transactions contemplated hereby, (ii) has or shares discretion relating to such
Purchaser’s investments or trading or information concerning such Purchaser’s
investments, including in respect of the Securities, and (iii) is subject to
such Purchaser’s review or input concerning such Affiliate’s investments or
trading (collectively, "Trading Affiliates”) has directly or indirectly, nor has
any Person acting on behalf of or pursuant to any understanding with such
Purchaser or Trading Affiliate, effected or agreed to effect any transactions in
the securities of the Company (including any Short Sales involving the Company’s
securities).

(o) Reliance by the Company. Such Purchaser understands that the foregoing
representations and warranties are to be relied upon by the Company as a basis
for exemption of the sale of the Securities under the Securities Act and under
the securities laws of all applicable states and for other purposes.

ARTICLE IV

OTHER AGREEMENTS OF THE PARTIES

4.1 Transfer Restrictions.

(a) The Securities may only be disposed of in compliance with state and federal
securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or in compliance with Rule 144
or to the Company, the Company may require the transferor thereof to provide to
the Company, at the transferor’s sole expense, an opinion of counsel selected by
the transferor and reasonably acceptable to the Company, the form and substance
of which opinion shall be reasonably satisfactory to the Company, to the effect
that such transfer does not require registration of such transferred Securities
under the Securities Act and such transfer is in compliance with applicable
state securities laws. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and shall have the
rights of a Purchaser under this Agreement.

(b) The Purchasers agree to the imprinting, so long as is required by this
Section 4.1, of a legend on any certificate representing any of the Securities
in the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED WITH THE
UNITED STATES SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”) UNDER
SECTION 5 OF THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), IN RELIANCE UPON ONE OR MORE EXEMPTIONS FROM REGISTRATION OR
QUALIFICATION AFFORDED BY THE SECURITIES ACT AND/OR RULES PROMULGATED BY THE
COMMISSION PURSUANT THERETO. THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE
ALSO NOT BEEN REGISTERED OR QUALIFIED (AS THE CASE MAY BE) UNDER THE SECURITIES
LAWS OF ANY STATE OR TERRITORY OF THE UNITED STATES (THE “BLUE SKY LAWS”), IN
RELIANCE UPON ONE OR MORE EXEMPTIONS FROM REGISTRATION OR QUALIFICATION (AS THE
CASE MAY BE) AFFORDED UNDER SUCH SECURITIES LAWS. THESE SECURITIES HAVE BEEN
ACQUIRED FOR THE HOLDER’S OWN ACCOUNT FOR INVESTMENT PURPOSES ONLY AND NOT WITH
A VIEW FOR RESALE OR DISTRIBUTION.

4.2 Securities Laws Disclosure; Publicity. The Company shall have sole control
over any press release, public announcement, statement or acknowledgment with
respect to this Agreement and the consummation of the transactions contemplated
herein.

4.3 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company shall take
such action as the Company shall reasonably determine is necessary to obtain an
exemption for or to qualify the Securities for sale to the Purchasers at the
Closing under applicable securities or “Blue Sky” laws of the states of the
United States.

ARTICLE V

MISCELLANEOUS

5.1 Termination. This Agreement may be terminated by either the Company or any
Purchaser (as to such Purchaser’s obligations hereunder only and without any
effect whatsoever on the obligations between the Company and the other
Purchasers), by written notice to the other parties, if a Closing hereunder has
not been consummated on or before November 30, 2009; provided, however, that
such termination will not affect the right of any party to sue for any breach by
the other party (or parties) and provided that this ARTICLE V shall survive the
termination of this Agreement and shall remain in full force and effect.

5.2 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

5.3 Entire Agreement. This Agreement and the other Transaction Documents contain
the entire understanding of the parties with respect to the subject matter
hereof and supersede all prior agreements and understandings, oral or written,
with respect to such matters, which the parties acknowledge have been merged
into such documents, exhibits and schedules.

5.4 Notices. All notices or other communications which are required or permitted
hereunder shall be in writing and shall be sufficiently given if (a) delivered
personally or (b) sent by registered or certified mail, postage prepaid, or
(c) sent by overnight courier with a nationally recognized courier, or (d) sent
via facsimile confirmed in writing in any of the foregoing manners, as set forth
on the signature pages attached hereto if delivered to Purchasers, or as follows
if delivered to the Company:

LifeVantage Corporation

11545 West Bernardo Court, Suite 301

San Diego CA 92127

Attention: Carrie E. Carlander

Fax: (858) 430-5269

With a copy to: Sheppard Mullin Richter & Hampton, LLP

12275 El Camino Real, Suite 200

San Diego, CA 92130-2006

Attention: Kirt Shuldberg

Fax: 858.523.6712

If sent by mail, notice shall be considered delivered five Business Days after
the date of mailing, and if sent by any other means set forth above, notice
shall be considered delivered upon receipt thereof. Any party may by notice to
the other parties change the address or facsimile number to which notice or
other communications to it are to be delivered or mailed.

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and Purchasers holding Debentures representing a
majority of the aggregate principal amount then outstanding of the Debentures
then held by Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waived provision is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right.

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns (including
by merger, share exchange or other similar corporate reorganization or similar
transaction).

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretation,
enforcement and defense of the transactions contemplated by any of the
Transaction Documents (whether brought against a party hereto or its respective
directors, officers, shareholders, employees or agents) shall be commenced in
the state and federal courts sitting in the City of San Diego in the State of
California (the “California Courts”). Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the California Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of such California Courts,
or such California Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by applicable law. Each party hereto hereby irrevocably waives,
to the fullest extent permitted by applicable law, any and all right to trial by
jury in any legal proceeding arising out of or relating to this Agreement or any
other Transaction Document or the transactions contemplated hereby or thereby.

5.10 Survival. The representations and warranties of the Company and each
Purchaser shall survive the Closing and the delivery of the Securities for the
applicable statute of limitations.

5.11 Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart hereof shall be deemed to be an original instrument,
but all such counterparts together shall constitute but one agreement. Facsimile
and PDF signatures shall be treated as if they were originals.

5.12 Severability. If any term or provision of this Agreement or the application
thereof to any circumstance shall, in any jurisdiction, be invalid or
unenforceable, such term or provision shall be ineffective as to such
jurisdiction to the extent of such invalidity or unenforceability without
invalidating or rendering unenforceable such term or provision in any other
jurisdiction, the remaining terms and provisions of this Agreement or the
application of such terms and provisions to circumstances other than those as to
which it is held invalid or enforceable.

5.13 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in the
Transaction Documents and hereby agrees to waive and not to assert in any action
for specific performance of any such obligation the defense that a remedy at law
would be adequate.

5.14 Independent Nature of Purchasers’ Obligations and Rights; Separate Counsel.
The obligations of each Purchaser under this Agreement are several and not joint
with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under this Agreement or any other related agreement.
Nothing contained herein, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Agreement. Each Purchaser
shall be entitled to independently protect and enforce its rights, including the
rights arising out of this Agreement or out of any related agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose. Each Purchaser acknowledges and agrees
that such Purchaser has been represented by its own separate legal counsel in
their review and negotiation of the Agreement.

5.15 Attorney’s Fees. In any proceeding arising out of this Agreement, including
with respect to any instrument, document or agreement made under or in
connection with this Agreement, the prevailing party shall be entitled to
recover its costs and actual attorneys’ fees. As used in this Agreement, “actual
attorneys’ fees” shall mean the full and actual cost of any legal services
actually performed in connection with the matters involved, calculated on the
basis of the usual hourly fees charged by the attorneys performing such
services.

5.16 Construction. This Agreement has been negotiated by the parties and is to
be interpreted according to its fair meaning as if the parties had prepared it
together and not strictly for or against any party. For purposes of this
Agreement, (a) the words “include,” “includes” and “including” shall be deemed
to be followed by the words “without limitation”; (b) the word “or” is not
exclusive; and (c) the words “herein,” “hereof,” “hereby,” “hereto” and
“hereunder” refer to this Agreement as a whole. Currency amounts referenced
herein, unless otherwise specified, are in U.S. dollars. Unless the context
otherwise requires, references herein: (i) to the masculine, feminine or neuter
gender includes others (ii) to articles, sections, schedules and exhibits are to
articles, sections, schedules and exhibits of or to this Agreement; (iii) to an
agreement, instrument or other document means such agreement, instrument or
other document as amended, supplemented and modified from time to time to the
extent permitted by the provisions thereof and (iv) to a statute means such
statute as amended from time to time and includes any successor legislation
thereto and any regulations promulgated thereunder.

[Signature Pages Follow]

1

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

LifeVantage Corporation,
a Colorado corporation

By:
Name:
Title:


[Signature Pages For Purchasers Follow]

2

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed by their respective authorized signatories as of the date first
indicated above.

 
Name of Purchaser:
Signature of Authorized Signatory of Purchaser:
Name of Authorized Signatory:
Title of Authorized Signatory:
Facsimile Number of Purchaser:
Address for Notice of Purchaser:
Address for Delivery of Securities for Purchaser (if not same as address for
notice):
Subscription Amount:
Warrants:
EIN Number:

3

SCHEDULE I
SCHEDULE OF INVESTORS
[Date of Closing]

                                              Subscription     Warrant Purchase
  Principal Amount of     Investor Name and Address   Price   Debenture   Amount
[Name].
[Address]
 

 

 


[Name].
[Address]
 

 

 


Total:
  $     $     $  

4